Citation Nr: 1759639	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a disability of the vascular system, including peripheral vascular disease and venous stasis, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971 in the United States Army.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Board remanded the claims for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in June 2016.  Upon review of the record, remand is required to ensure compliance with the Board's remand directives.

In June 2016, the Board remanded this case in order to obtain opinions about the etiology of the disabilities on appeal.  The Board specifically requested "an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypertension, hypothyroidism, and any disability of the vascular system."  A specialist was requested because previous VA and private examiners noted that opinions on the etiology of the disorders could not be offered without speculation or were offered without rationale. 



The RO obtained medical opinions from a primary care physician, not a specialist.  Furthermore, the examiner did not provide a rationale for his hypothyroid aggravation opinion.  The examiner and the evidence he provided were not in compliance with the Board's June 2016 remand directives.  

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the above, remand is warranted to ensure compliance with the Board's remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since May 2012.

2.  In compliance with the Board's June 2016 remand, request an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypertension.  The physician must be provided access to the claims file for review.

The physician should give an opinion on whether the Veteran's hypertension is either (a) caused or (b) aggravated by his service-connected diabetes mellitus.

A complete rationale should accompany any opinion provided.

If the examiner determines an examination is necessary or preferred in order to provide the requested opinions, such an examination shall be scheduled.

3.  In compliance with the Board's June 2016 remand, request an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypothyroidism.  The physician must be provided access to the claims file for review.

The physician should give an opinion on whether the Veteran's hypothyroidism is either (a) caused or (b) aggravated by his service-connected diabetes mellitus.

A complete rationale should accompany any opinion provided.

If the examiner determines an examination is necessary or preferred in order to provide the requested opinions, such an examination shall be scheduled.

4.  In compliance with the Board's June 2016 remand, request an opinion from an appropriate specialist physician as to the etiology of any disability of the Veteran's vascular system.  The physician must be provided access to the claims file for review.

The physician should identify all disabilities relating to the vascular system that the Veteran has had since he filed his claim in September 2008.  

The physician should give an opinion on whether the identified vascular disabilities are either (a) caused or (b) aggravated by the Veteran's service-connected diabetes mellitus.

A complete rationale should accompany any opinion provided.

If the examiner determines an examination is necessary or preferred in order to provide the requested opinions, such an examination shall be scheduled.

5.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




